Hilton, J.
The defendant Chave sets up, as a defence, that ■.the note sued on was made by him solely for the accommodation *547of his co-defendant, and that the want of consideration was known to the plaintiff when he received it. The plaintiff moves for judgment on account of the frivolousness of this answer, and he ig clearly entitled to have his motion granted.
No fraud in the transfer of the note is alleged, nor is it averred that the plaintiff did not give a full and valuable consideration for it; and, as was said by Chief Justice Mansfield in Charles v. Marsden, (1 Taunt. 224), “it must, therefore, be presumed that he did, and that there is no fraud in the transaction.”
Where a note is given under no restriction, but is made merely for the accommodation of the payee, and afterwards negotiated, it is no answer to an action brought upon it, to say that it was made for the accommodation of the payee, and that that fact was known to the plaintiff when he received it. In such a case, the holder for a valuable consideration is entitled to recover, though he had full knowledge of the transaction. Smith v. Knox, 3 Espinasse, 46. These rules are well settled, and no decision can be found asserting a contrary doctrine. Grant v. Ellicott, 7 Wendell 227; Small v. Smith, 1 Denio, 585; Brown v. Mott, 7 John. 361; Edwards on Bills and Notes, 318.
Motion granted, with $10 costs.